DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 05/07/2021.
Allowable Subject Matter
Claims 1-7, 9-16, 18, and 20-23 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a device comprising a capping layer disposed along an upper portion of the second sidewall of each of the spacers, respectively, wherein the capping layer has an upper portion extending over the first gate stack; a dielectric layer disposed along a lower portion of the second sidewall of each of the spacers, respectively, wherein a top surface of the dielectric layer is above a top surface of a source/drain (S/D) feature; and a metal feature disposed over the S/D feature, wherein a lower portion of sidewall of the metal feature physically contacts the dielectric layer and an upper portion of sidewall of the metal feature physically contacts the capping layer, and wherein the metal feature interfaces the upper portion of the capping layer, an interface of the metal feature and the upper portion of the capping layer being over the first gate stack in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a first dielectric layer formed over the source/drain feature and extending along a second portion of the outer sidewall of the gate spacer; a capping layer formed over the first dielectric layer and extending along a third portion of the outer sidewall of the gate spacer to extend over the top surface of the gate spacer, wherein the capping layer has a first interface with the top surface of the gate spacer; and 3US Ser. No. 16/396,609a contact feature extending to the source/drain feature, wherein the contact feature has an upper portion disposed over the gate spacer, the upper portion of the contact feature having a bottom surface that directly interfaces the capping layer above the first interface in combinations with other claim limitations as required by claim 9.
 and a second portion of the first dielectric layer extending from the source/drain feature and abutting the second spacer element, a first portion of a capping layer formed on the top surface of the first portion of the first dielectric layer, and a second portion of the capping layer formed on the top surface of the second portion of the first dielectric layer, second dielectric layer extending over the second gate structure to an interface with the second portion of the first dielectric layer; and a contact feature extending to the source/drain feature to interface a sidewall of the first portion of the capping layer, a sidewall of the second dielectric layer, and a sidewall of the second portion of the first dielectric layer in combinations with other claim limitations as required by claim 15.
The dependent claims 2-7, 10-14, 16, 18, and 20-23 are allowable by virtue of the dependence upon the claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891